TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00622-CR
NO. 03-01-00623-CR



Bobby Roy Anspach, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NOS. 45,475 & 45,940, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






In cause number 45,475, appellant Bobby Roy Anspach pleaded guilty to possessing
methamphetamine with intent to deliver, was adjudged guilty by the court, and was sentenced to
twenty years' imprisonment.  See Tex. Health & Safety Code Ann. § 481.112 (West Supp. 2002). 
In cause number 45,940, appellant pleaded guilty to failing to appear, was adjudged guilty by the
court, and was sentenced to ten years' imprisonment.  See Tex. Pen. Code Ann. § 38.10 (West 1994).

Appellant's court-appointed attorney filed briefs concluding that the appeals are
frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's briefs were delivered to appellant, and appellant was advised
of his right to examine the appellate records and to file pro se briefs.  No pro se briefs have been
filed.
We have reviewed the records and counsel's briefs and agree that the appeals are
frivolous and without merit.  We find nothing in the record that might arguably support the appeals.
Counsel's motions to withdraw are granted.
The judgments of conviction are affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed
Filed:   May 31, 2002
Do Not Publish